IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RALPH FLINT, III,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1212

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 6, 2017.

An appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, Judge.

Ralph Flint, III, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The appellant appeals the denial of a motion to correct illegal sentence

challenging his designation as a sexual predator. The appellant was convicted of
kidnapping and three counts of sexual battery without force likely to cause serious

personal injury. As the State has conceded, the appellant’s prior convictions do not

qualify him to be designated as a sexual predator. The appellant’s kidnapping

conviction does not qualify him for designation as a sexual predator because the

victim was not a minor. See § 775.21(4)(a)1.a., Fla. Stat. (2010); Maceo v. State,

870 So. 2d 852 (Fla. 3d DCA 2003) (conviction for life felony of armed

kidnapping did not qualify him for classification as sexual predator where victim

was not a minor). Additionally, the appellant’s three convictions for violating

section 794.011(5), Florida Statutes (2010), do not qualify as they are second-

degree felonies and he does not have any prior enumerated convictions. See §

775.21(4)(a)1.b., Fla. Stat. (2010); Lupianez v. State, 909 So. 2d 600 (Fla. 2d DCA

2005) (holding that an offender who violates section 794.011(5) must have a prior

enumerated conviction to qualify as a sexual predator). Accordingly, we reverse

the denial of the appellant’s motion and remand for the lower court to vacate the

order designating him a sexual predator.


      REVERSED and REMANDED with directions.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR




                                           2